             Case 2:18-cr-00131-RAJ Document 1417 Filed 08/24/20 Page 1 of 1




 1                                                          The Honorable Richard A. Jones
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT FOR THE
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8
 9                                                     NO. 2:18-cr-00131-RAJ
      UNITED STATES OF AMERICA,
10
                               Plaintiff
11                                                     ORDER GRANTING UNITED STATES’
                          v.
                                                       MOTION TO SEAL EXHIBIT A
12
13
      BRANDEN BARNETT,
14
                               Defendant.
15
16
17          Having read the Government’s Motion to Seal, and because of the sensitive
18 information contained in defendant’s medical records,
19          It is hereby ORDERED that the Government’s Motion to Seal (Dkt. #1411) is
20 GRANTED. Exhibit A to the Government’s Response to defendant’s Motion for
21 Compassionate Release shall remain sealed.
22          DATED this 24th day of August, 2020.
23
24                                                   A
25                                                   The Honorable Richard A. Jones
26                                                   United States District Judge

27
28
     ORDER GRANTING MOTION TO SEAL                                UNITED STATES ATTORNEY
                                                                 700 STEWART STREET, SUITE 5220
     United States v. Barnett, 2:18-CR-131-RAJ - 1
                                                                   SEATTLE, WASHINGTON 98101
                                                                         (206) 553-7970
